DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/30/2020.
Applicant’s election without traverse of claims 1-2, 4 and 6 in the reply filed on 10/30/2020 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
“the device” (encompassing both a grinder and a sheeter) cited in claims 1-2, 4 and 6,
“a grinder” cited in claim 1
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Interpretation
Claims 4 and 6 recite the limitation “…wherein the device is capable of forming a…”.  This is a capable of type limitation and is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sheeter, does not reasonably provide enablement for a device, comprising both a grinder and a sheeter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Applicant's claimed invention is directed towards a device for improving perovskite film formation; the device comprising a grinder and a sheeter as set out in claims 1-2, 4 and 6.  However, the specification neither describes nor details a device encompassing both a grinder and a sheeter.  While the specification describes the structure and functions of the sheeter in detail (page 5, lines 11-25; page 6, lines 15-26), the description of the grinder is limited to merely stating the grinder is a planetary ball mill (page 3, line 14; page 6, line 11) wherein powder is transferred form the grinder to the sheeter (page 3, line 12).  Hence, the description does not provide any .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the two columns" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear where “the two columns” refers to “columns” as referenced in line 3 or are separate therefrom.  For examination purposes, the two columns are interpreted to refer to the columns as referenced in line 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gulgun (US 6,482,387 B1), in view of Carver Press Operation Manual (2007); herein 'Carver'.
Regarding claim 1, Gulgun teaches a device for improving perovskite film formation uniformity, comprising a grinder and a sheeter (col. 18, lines 33-36; discloses a ball mill e.g. a grinder and a sheeter e.g. Carver hydraulic press), wherein the grinder grinds a perovskite precursor into a ground precursor powder (col. 18, lines 33-34), and the sheeter presses the ground precursor powder into a precursor sheet (col. 18, lines 34-36).
The recitation “for improving perovskite film formation uniformity” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
It should be noted the limitation of “a perovskite precursor” is the material worked upon by the device.  It has been held the material worked upon does not limit the apparatus claim form the prior art.  MPEP 2115.
Gulgun teaches all the elements of claim 1 above but does not the sheeter comprises a mold for pressing the precursor powder and a heating device, wherein the heating device heats the mold.  However, it is submitted hydraulic presses with heatable molds and/or plates are well known and conventional in the art.  As disclosed above, Gulgun teaches the sheeter is a Carver hydraulic press.
Carver discloses a hydraulic press comprising a mold (page 1) and a heating device for heating the mold (page 4-5).  As Gulgun discloses the hydraulic press is a Carver hydraulic press, one of ordinary skill in the art would have found it obvious to substitute the hydraulic press with heatable mold as disclosed by Carver with a reasonable expectation of predictable results.  Furthermore, it would be apparent the device of Gulgun/Carver is capable of pressing a ground precursor powder into a precursor sheet for improving perovskite film formation.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the 
Regarding claim 2, Gulgun, in view of Carver, further teaches the sheeter is a manual sheeter, the manual sheeter comprises a base, a mold base, columns, an upper plate, a screw rod, a handle lever and a power source, an oil hydraulic system is disposed in the base, the heating device is disposed in the mold base, the mold base is disposed at a middle portion of the base, the mold is disposed on the mold base, the upper plate is disposed on the top of the two columns, the screw rod is pressed down onto the mold, the handle lever adjusts the pressure of the oil hydraulic system, and the power source supplies power to the heating device (as shown on page 1 of Carver).
Gulgun, in view of Carver, teaches all the elements of claim 2, as discussed above but does not teach a hand wheel for driving the screw rod to rotate.  However Carver discloses the use of setscrews to raise and lower the screw rod (page 4-4 of Carver).  Absent a showing of unexpected results, it is submitted one of ordinary skill in the art would have found it obvious to use a hand wheel as a matter of design choice to serve the same function of lowering the screw rod.
Regarding claims 4 and 6, Gulgun, in view of Carver, teaches all the elements of claim 1 as discussed above but does not teach the forming a ground precursor powder having a particle size of 0.1-100 µm nor forming a precursor sheet having a thickness of 0.2-30 mm.  However, as noted above, the limitation “…wherein the device is capable of forming a…” is a capable of type limitation and is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. 
As discussed above, Gulgun teaches the use of a ball mill (e.g. a grinder) and further disclose the particle size distribution of the powder being 0.1-0.4 µm after milling (col. 21, lines 10-13 of Gulgun) and further the powder having a 1mm thickness after compression (col. 18, lines 44-45 of Gulgun).  Moreover, Carver discloses the manual hydraulic press being suitable for laminations of varying thicknesses (page 4-6 of Carver).  Hence, It would have been obvious for one of ordinary skill in the art at the time of filing the device of Gulgun/Carver is capable of forming a ground precursor powder having a particle size of 0.1-100 µm and forming a precursor sheet having a thickness of 0.2-30 mm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi (US 2019/0177238 A1) discloses ball milling and thermo-compressing ceramic powders using a bench top press with a heater (paragraph 0202).
Khoury (US 4,929,575) discloses reducing particle size of ceramic powders and forming sheets therefrom using a heated hydraulic press.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/15/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748